Earl Warren: Number 604 Division 1287 of the Amalgamated Association of State Electric Railway and Motor Coach Employees of America et al., versus Missouri. Mr Dunau.
Bernard Dunau: May it please the Court? A Missouri statute known as the King-Thomson Act provides that when the Governor of the state determines that an actual or threatened strike by a union against the utility jeopardizes the public interest, health and welfare, the Governor is authorized to take possession of the utility. If the utility is taken over, the statute makes unlawful any strike to enforce demands against the utility or against the state. Our principle question is whether the King-Thompson Act, which prohibits a strike to enforce demands during seizure is in conflict with and therefore preempted by the Labor Management Relations Act, which protects the right to strike and to bargain collectively, of which the right to strike is an indispensable part. Now our question arises in these circumstances. The utility here is the Kansas City Transit, Inc. It's an interstate enterprise, which transports passengers by bus in and between the states of Kansas and Missouri. In 1943, the National Labor Relations Board certified the appellant union as the bargaining representative of bus drivers, mechanics and others who worked for the company. Since 1943 collective bargaining agreements have been entered into between the utility and the union governing the employment terms of these persons. A collective bargaining agreement was due to expire on October 31, 1961. Negotiations began in the Fall of that year looking towards improved contract terms. An impasse ensued. The deadlock was over wages, paid vacations, group insurance and other such bread and butter issues. Unable to resolve the deadlock, and the company refusing to agree to voluntary arbitration of new contract terms, the men voted to strike. The strike was to begin at midnight November 13,, 1961. Three days before the strike was to begin the union notified all concerned of the time it would start. On November 13th the same day that the strike was to begin, the Governor of Missouri issued a proclamation in which he stated that the threatened strike would jeopardize the public interest, health and welfare and he was there for taking over the utility. Taking over the utility meant no more than that the agent of the Governor deliver to the President of the company this proclamation and two, implementing executive orders. Nothing changed as a consequence of the takeover. The employees remained as they were employees of the company. They did not become employees of the state.
Arthur J. Goldberg: When you say nothing changed, do mean nothing changed as a matter of fact [Inaudible]
Bernard Dunau: Nothing changed. As a matter of fact, the one change, which took place was that by operation of law the strike was prohibited. As a matter of fact nothing changed other than to prohibit that strike. The employment relationship continued to be within the exclusive dominion of the company.
Arthur J. Goldberg: [Inaudible]
Bernard Dunau: All the statute says as I read it, is that the state takes possession. It does not in anyway detail what constitutes possession or what the Governor might do if he took possession. As a matter of fact in this case we know that, that what happened is that nothing happened except that the strike was prohibited.
Arthur J. Goldberg: [Inaudible]
Bernard Dunau: No, sir it takes effect by virtue of the provision of the statute which says it shall be unlawful, skipping some words, to strike after any plant, equipment or facility has been taken over by the state under this chapter as means of enforcing any demands against the utility or against the state.
Arthur J. Goldberg: [Inaudible]
Bernard Dunau: This is quite independent of what would happen if you had a true civil service situation. This is a situation in which a private utility employing private employees is taken over by what I call a paper possession in which nothing happens except by virtue of the statute the right to strike is forbidden during the period of seizure. The company continues to operate as it has done before completely on it's own. The officers and the Board of Directors make their own decisions, the state has nothing to do with it. What happens and all that happens is that seizure means that you cannot strike during the period of seizure. The men nevertheless struck. They struck for two days. The strike was peaceful and the picketing was peaceful. At the end of the two days as a result of the issuance of a temporary restraining order which eventuated into a permanent injunction against the strike, the strike was discontinued. Now if this were a strike by bakers or miners or autoworkers there would be no doubt under the sun that the state could not enter such an injunction, this would be activity protected by the Federal Act and no state can prohibit what the Federal Act protects. And so it seems to us that what this case comes down to --
Potter Stewart: And if the were strike by state employees it would be equally clear that the state interest would rely on it, would it not?
Bernard Dunau: I am not prepared to say that the word, a strike by genuine state employees that the state could not prohibit a strike by state employees. The Federal Government prohibits a strike by federal employees. I think there would be no substantial question that the state could prohibit a strike by state employee.
Potter Stewart: And the labor -- what the Labor Act does is exempt from it's provision to --
Bernard Dunau: That is correct sir. In the case of true governmental ownership and operation this -- the labor relations would be outside the scope of the Taft-Hartley Act, and we would have no problem, but a constitutional problem and very little of a constitutional problem I should think. As I was saying, if this were a strike by bankers, miners, autoworkers, it wouldn't be the slightest doubt that the state couldn't prohibit it. And so it seems to us that our question comes down to, does it make a difference that instead of just being a strike of bankers, autoworkers or miners, it is a strike of bus drivers and mechanics working for a transit company. And it seems to us that this Court answered that question 12 years ago in Amalgamated Association versus the Wisconsin Employment Relations Board, when this Court said, that public utility workers just like any other class of workers covered by the Federal Act enjoy all the protections of the Federal Act and the state cannot do anything to prohibit that which the Federal Act protects.
Arthur J. Goldberg: [Inaudible]
Bernard Dunau: It permits a state to engage in mediation activities, but it is our position it does not permit the state to engage in mediation activities under standards which conflict with those which are prescribed by the Federal Act for mediation.
Arthur J. Goldberg: [Inaudible]
Bernard Dunau: Yes, sir.
Arthur J. Goldberg: [Inaudible]
Bernard Dunau: Maybe done all the time but if it's challenged legally i think it's erroneous, it's wrong.
Arthur J. Goldberg: [Inaudible]
Bernard Dunau: They are certainly not within the traditional role of mediators as used in the Taft-Hartley Act when even in a national emergency dispute, when the President convenes a board of inquiry to look into the dispute, the statute is explicit that the Board of Inquiry may make no recommendations. The statute affirmatively withholds the power to make such recommendations.
Arthur J. Goldberg: [Inaudible]
Bernard Dunau: That is correct sir, yes sir. This is --
Arthur J. Goldberg: [Inaudible]
Bernard Dunau: The key part of this statute with which we are concerned with here is the seizure no strike device. The other part comes into play as a consequence of the state's argument that this is not a comprehensive statute and for that reason it's different from the Wisconsin Act, which this Court invalidated 12 years ago. To that argument we have two answers, first we can't see for the life of us, why it makes a difference, whether it's comprehensive or cursory. All that it has to be is in conflict with the Federal Act and if it's in conflict it's superseded whether it's short or long. Now our other point is that in our appendix to our brief this non-comprehensive statute runs to eleven-and-a-half -- ten-and-a-half pages, I don't know what Missouri tell us when it writes a comprehensive statute. This non-comprehensive statute covers every aspect of the government of the regulation of a labor dispute in public utilities. And our point is that not only is this comprehensive, but it is comprehensive in a way, which conflicts with Federal standards even in the area of mediation. And I think that there can be a little doubt that while the state -- the Federal statute certainly contemplates that states may participate in mediation efforts, I think it contemplates that it will participate in mediation efforts consistently with the standards of the Federal Act and not in conflict with them.
Arthur J. Goldberg: [Inaudible]
Bernard Dunau: Yes, Sir, yes, Sir.
Arthur J. Goldberg: [Inaudible]
Bernard Dunau: I know what Federal mediators and state mediators do in the smoke of a hotel room, and what they may properly do, but they may not properly conduct a hearing, find facts, publish a written report saying these are the settlement terms we recommend. If any Federal mediator does that he is violating the law. Now --
Arthur J. Goldberg: [Inaudible]
Bernard Dunau: Taft-Hartley yes, sir.
Arthur J. Goldberg: [Inaudible]
Bernard Dunau: Well, let me illustrate them what the legislative history does bare out Mr. Justice Black -- Goldberg. There was a watchdog committee setup in the Taft-Hartley Act to take a look at the administration of the Taft-Hartley Act for one year after it was enacted in 1947. One of the things that this watchdog committee spoke about was a recommendation that there ought to be an amendment to Taft-Hartley to authorize Boards of Inquiry to make recommendations instead of simply finding the facts. This watchdog committee then said as to that suggestion, a further suggestion has been made that the emergency board be permitted to make recommendations as well as find the facts in these disputes. That alternative to the act's procedures was considered at length by the committees who drafted the act and rejected by them as being in fact compulsory arbitration with public opinion providing the compulsion.
Earl Warren: We'll recess now.